Citation Nr: 1110390	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Louisville, Kentucky that denied the Veteran's claim of entitlement to service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred hepatitis C as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran was provided with a VA examination relating to his claim in March 2005.  Subsequently, the Veteran submitted a November 2006 letter from a private physician, Dr. B.C., with an etiology opinion in support of his claim.  The November 2006 letter from Dr. B.C. notes several in-service hepatitis C risk factors reported by the Veteran, including air gun injections, sharing razors, a tattoo, and having contracted a sexually transmitted disease (although this letter omits the past history of nasal cocaine use noted by the VA examiner).  

The Board notes that many of the in-service risk factors apparently reported by the Veteran to Dr. B.C. and noted in his November 2006 letter were not considered by the March 2005 VA examiner.  Based thereon, in this particular case, the Board finds that another VA medical opinion addressing these risk factors is necessary before the Board can make a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the same examiner who prepared the March 2005 VA examination report to review the claims file, including the November 2006 letter from Dr. B.C. reflecting that the Veteran reported in-service hepatitis C risk factors including air gun injections, sharing razors, a tattoo, and having contracted a sexually transmitted disease, to please clarify whether the Veteran's hepatitis C is related to service.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the VA examiner who provided the March 2005 VA examination report is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for hepatitis C.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


